DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/02/2021 and 12/02/2021 are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 4/06/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0041548 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0148535) (hereinafter Kim) in view of Trunk (US 4,914,427).
Re claim 1: Kim teaches a flip dot display apparatus for a vehicle, comprising: a plurality of flip dot units (10, fig. 2) disposed in a front grill (grill of 1, see fig. 1) disposed at a front bumper of the vehicle (see fig. 1), and configured to transfer either one or both of notice information (hello, see fig. 1) on a state of the vehicle and notice information on driving of the vehicle to an oncoming vehicle or a pedestrian (self-driving, see para [0035]), wherein each flip dot unit (10) among the plurality of flip dot units comprises: a housing (12, 42, 44, 60, fig. 12) having an opening (opening of 52, fig. 12) formed on one side thereof and a space (52, fig. 12) formed therein (see fig. 12); and a disk (22, fig. 12) installed in the housing (12, 42, 44, 60).  
	However, Kim fails to teach a flip disk rotatably installed in the housing and configured to open or close the opening.
Trunk teaches a flip disk (20, fig. 1) rotatably installed in a housing (10, fig. 1) and configured to open or close an opening (see fig. 1).
Therefore, in view of Trunk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lens of Kim with a flip disk rotatably installed in the housing and configured to open or close the opening of Kim, in order to provide another method of changing a character display.
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the lens of Kim with the flip disk of Trunk to provide another method of changing a character display, since it has been held that simple substitution of one known element for another to obtain predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Re claim 2: Kim teaches the flip disk (22, fig. 12) has a front surface (left surface of 22, fig. 12) and a rear surface (right surface of 22, fig. 12), and 
However, Kim fails to teach the front surface and the rear surface have different respective colors, such that color inversion occurs when the flip disk is rotated.  
Trunk teaches a front surface (27, fig. 2) and a rear surface (25, fig. 2) have different respective colors (22 is matte black and 25 is white or yellow, see Col. 2 lines 43-48), such that color inversion occurs when the flip disk is rotated.
Therefore, in view of Trunk , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lens of Kim with the flip disk of Trunk where the front surface and the rear surface have different respective colors, such that color inversion occurs when the flip disk is rotated, in order to provide another method of changing a character display.

Re claim 3: Kim teaches at least one flip dot unit (10, fig. 2), among the plurality of flip dot units (110), further comprises a light source member (14, fig. 2) (light source LED, see para [0037]) disposed in the housing (12, 42, 44, 60), and configured to emit light illuminating the space of the housing (see figs. 2 and 12).  

Re claim 4: Kim teaches the housing (12, 42, 44, 60, fig. 12) comprises: a first side portion (12, fig. 12) having the light source member (14, fig. 12) installed thereon; a second side portion (42, 44, fig. 12) extended from the first side portion (12), and configured to form the space with the first side portion (12); and a third side portion (60, fig. 12) extended from the second side portion (42, 44), disposed to face the first side portion (12), and having the flip disk (22) installed thereon.  

Re claim 5: Kim fails to teach the flip disk is configured to rotate about a rotation axis passing through a center of the third side portion, and wherein the light source member is disposed on the first side portion and blocked by the flip disk such that the light emitted from the light source member is not directly exposed to an outside of the housing.  
Trunk teaches a flip disk (20, fig. 1) is configured to rotate about a rotation axis (vertical axis of 20, fig. 3) passing through a center of the third side portion (center of 26, fig. 2), and 
wherein the light source member (44, fig. 2) is disposed on the first side portion  (right side of 26, fig. 2) and blocked by the flip disk (20) such that the light emitted from the light source member (44) is not directly exposed to an outside of the housing (see fig. 1).  
Therefore, in view of Trunk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lens of Kim with the flip disk of trunk where the flip disk is configured to rotate about a rotation axis passing through a center of the third side portion and adjust the position of the light source member to be disposed on the first side portion and blocked by the flip disk such that the light emitted from the light source member is not directly exposed to an outside of the housing, in order to provide another method of changing a character display.

Re claim 6: Kim fails to teach the light source member is disposed in a center of the first side portion.  
Trunk teaches the light source member (44, fig. 1) is disposed in a center of the first side portion (see fig. 1).
Therefore, in view of Trunk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the location of the light source member of Kim to be disposed in a center of the first side portion, in order to adjust the light output distribution of the display.

Re claim 7: Kim teaches the flip disk has a symmetrical shape with respect to the rotation axis.  
Trunk teaches the flip disk (20, fig. 1) has a symmetrical shape with respect to the rotation axis (see fig. 1).
  Therefore, in view of Trunk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lens of Kim with the flip disk of trunk where the flip disk has a symmetrical shape with respect to the rotation axis, in order to provide another method of changing a character display.

Re claim 8: Kim teaches each flip dot unit (10, fig. 2) among the plurality of flip dot units (10) further comprises a light source member (14, fig. 2) (light source LED, see par a[0037]) disposed in the housing (12, 42, 44, 60), and configured to emit light illuminating the space of the housing (see figs. 2 and 12).  

Re claim 9: Kim teaches the plurality of flip dot units (10, fig. 2) are arranged in two or more rows (see fig. 11) in a horizontal direction of the front grill (horizontal direction in fig. 1), and wherein one or more light source members (14, fig. 2) are disposed at each of the two or more rows (see fig. 11) where the plurality of flip dot units (11) are arranged, and are configured to emit light illuminating the space of the housing (see figs. 2 and 12).  

Re claim 10: Kim teaches the plurality of flip dot units (10, fig. 2) are arranged in two or more columns (see fig. 11) in a vertical direction of the front grill (vertical direction in fig. 1), and wherein one or more light source members (14, fig. 2) are disposed at each of the two or more columns (see fig. 11) where the flip dot units (11) are arranged, and are configured to emit light illuminating the space of the housing (see figs. 2 and 12).  

Re claim 17: Kim fails to teach the flip disk is further configured to open the opening by different opening degrees.  
Trunk teaches the flip disk (20, fig. 1) further configured to open the opening by different opening degrees (see fig. 1).
Therefore, in view of Trunk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lens of Kim with the flip disk of trunk where the flip disk is configured to open the opening by different opening degrees, in order to provide another method of changing a character display.

Re claim 18: Kim teaches each flip dot unit (10, fig. 2) among the plurality of flip dot units (10) further comprises a light source member (14, fig. 2) disposed in the housing (12, 42, 44, 60), and configured to emit light (see figs. 2 and 12), and wherein the flip dot display apparatus further comprises a control unit (control unit, see para [0042] and [0058]) configured to vary an amount of the light exposed (see figs. 5 and 7) through the opening (opening of 52, fig. 12).  
However, Kim fails to teach the control unit configured to vary the amount of the light exposed through the opening by controlling rotation of the flip disk to open the opening by different opening degrees.  
Trunk teaches a control unit (40, fig. 2) configured to vary an amount of light exposed through the opening (see fig. 1) by controlling rotation (see Col. 2 lines 60-67 and Col. 3 lines 1- 17) of the flip disk (20, fig. 1) to open the opening (see figs. 1 and 3-5) by different opening degrees (see fig. 1).
 Therefore, in view of Trunk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lens of Kim with the flip disk of trunk where the flip disk is configured to open the opening by different opening degrees, in order to provide another method of changing a character display.

Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest at least one flip dot unit, among the plurality of flip dot units, further comprises a light source member disposed in the housing, and configured to emit light illuminating the space of the housing, wherein the flip dot display apparatus further comprises: a sensor unit disposed in the front grill, and configured to sense the pedestrian; and a control unit configured to transmit a flip disk operating signal and a light source member turn-on signal to the at least one flip dot unit, and wherein the flip disk operating signal is operable to rotate the flip disk, and the light source member turn-on signal is operable to turn on the light source member with respect to claim 11; 
at least one flip dot unit, among the plurality of flip dot units, further comprises a light source member disposed in the housing, and configured to emit light illuminating the space of the housing, wherein the flip dot display apparatus further comprises: a pair of sensor units disposed on the left and right sides of the front grill, respectively; and a control unit configured to transmit a flip disk operating signal and a light source member turn-on signal to the at least one flip dot unit, and wherein the flip disk operating signal is operable to rotate the flip disk, and the light source member turn-on signal is operable to turn on the light source member with respect to claim 14; as specifically called for in the claimed combinations
Claims 12-13 and 15-16 are allowable since they are dependent upon claims 11 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ihedinmah (US 2017/0246988), Elwell (US 2005/0094409), Glickman et al. (US 10,920,950), Salter et al. (US 2019/0337446), Glickman et al. (US 2019/0137069), Salter et al. (US 2019/0035264), Dickson et al. (US 2019/0256025), Takori et al. (US 2021/0300240) disclose a similar vehicle grille lighting unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875